White, P. J.
At the time the confessions were made, the evidence shows not only that defendant was under arrest, but also tends strongly to show that they may have been procured by means of intimidation. Confessions made under arrest, unless voluntary and after warning, may be used to the extent that the party made statement of facts and circumstances found to be true, and no further. Beyond the facts stated and as far as they furnish information, other portions of the confession would not be admissible evidence. Davis v. State, 8 Texas Ct. App. 510.
We are not prepared to say that, as far as shown by bill of exceptions No. 1, the -court exceeded the rule in the admission of defendant’s statements,— the defendant *650having produced the money, stating that he got it out of "witness’ drawer, from which the other evidence showed it was taken.
Nor did the court err in refusing to permit defendant to prove his own declarations, and the declarations of a third party, as to the collection of a sum of money by defendant some months before. This third party should have been produced to prove the fact. In the manner sought, the evidence was clearly hearsay.
The court clearly erred in refusing to allow defendant’s counsel to interrogate the jurors who in testing their qualifications had answered that “they hardly knew whether they had formed an opinion (as to defendant’s guilt) such as would influence their verdict.” Whilst it is true the court is made the judge, after proper examination, of the qualifications of jurors (Code Crim. Proc. art. 614), still this does not deprive a party of his right, where the juror’s qualification is in doubt from his own answers, to have him further examined either by the court or under its direction. Code Crim. Proc. art. 636, subdivision 13. This right of examination exists in other as well as capital felonies. Code Crim. Proc. art. 650. Notwithstanding this error, however, inasmuch as the bill of exceptions shows that defendant did rid himself of the objectionable jurors by peremptory challenge, we cannot see how the ruhng of the court, though erroneous, could in any manner have inured to his injury.
We see no error in the record of sufficient importance to call for a reversal of the judgment, and it is therefore affirmed.

Affirmed.